EXHIBIT 10.24

NEW ULM TELECOM, INC.
COBANK, ACB AMENDMENT TO THE MASTER LOAN AGREEMENT

May 2, 2012

New Ulm Telecom, Inc.
400 Second Street North
P.O. Box 697
New Ulm, MN 56073-0697

James T. Sanft
Lindquist & Vennum, P.L.L.P
4200 IDS Center
80 South Eighth Street
Minneapolis, Minnesota 55402

Re: Amendment

Ladies and Gentlemen:

Reference is made to the Master Loan Agreement (as amended by that certain
letter agreement, dated March 27, 2009, by that certain letter agreement, dated
September 14, 2009, and by that certain letter agreement, dated March 25, 2011,
and as the same may be further amended, modified, supplemented, extended or
restated from time to time, the “MLA”), dated as of January 4, 2008, by and
between New Ulm Telecom, Inc. (the “Borrower”) and CoBank, ACB, (“CoBank”), as
supplemented by that certain First Supplement to the Master Loan Agreement,
dated as of January 4, 2008, by and between the Borrower and CoBank (as amended,
modified, supplemented, extended or restated from time to time, the “First
Supplement”) and by that certain Second Supplement to the Master Loan Agreement,
dated as of January 4, 2008, by and between the Borrower and CoBank (as amended,
modified, supplemented, extended or restated from time to time, the “Second
Supplement”; the MLA, as supplemented by the First Supplement and the Second
Supplement, the “Loan Agreement”). Capitalized terms used but not defined herein
have the meanings assigned to them in the Loan Agreement.

Amendment

Effective upon the effectiveness of this letter agreement, Section 9(D)(v) of
the Loan Agreement is hereby amended and restated in its entirety as follows:

 

 

 

(v) issue any additional capital stock or ownership interests, except that the
Borrower may issue up to 200,000 shares of common stock to its non-employee
directors pursuant to that certain New Ulm Telecom, Inc. Director Stock Plan
delivered to the shareholders of the Borrower as Appendix A to that certain
Notice of Annual Meeting of Shareholders to be held on Thursday, May 31, 2012.

34

--------------------------------------------------------------------------------



General

Except as expressly provided by this letter agreement, the terms and provisions
of the Loan Agreement and the other Loan Documents are hereby ratified and
confirmed and shall continue in full force and effect. The amendment provided
herein are to be effective only upon receipt by CoBank of an execution
counterpart of this letter agreement signed by each of the Loan Parties, and
such amendment is conditioned upon the correctness of all representations and
warranties made by the Loan Parties in this letter agreement and is provided to
CoBank in connection with the request for such amendment. The amendment
contained herein shall not constitute a course of dealing between any of the
Loan Parties and CoBank and, except as expressly set forth herein, shall not
constitute a waiver, extension or forbearance of any Potential Default or Event
of Default, now or hereafter arising, or an amendment of any provision of the
Loan Agreement or the other Loan Documents. The Loan Parties agree to pay to
CoBank, on demand, in immediately available funds, all out-of-pocket costs and
expenses incurred by CoBank, including, without limitation, the reasonable fees
and expenses of counsel retained by CoBank, in connection with the negotiation,
preparation, execution and delivery of this letter agreement and all other
instruments and documents contemplated hereby. This letter agreement shall be
governed by, construed and enforced in accordance with all provisions of the
Loan Agreement and may be executed in multiple counterparts.

Reaffirmation

By its execution hereof, each of the Guarantors hereby consents and agrees to
the terms and provisions of this letter agreement and consents and agrees that
the Continuing Guaranty executed by such Guarantor remains in full force and
effect and continues to be the legal, valid and binding obligation of it,
enforceable against it, in accordance with the terms thereof.

Please evidence your acknowledgment of receipt of the foregoing and your
agreement by executing this letter agreement in the place indicated below and
returning it to CoBank.

 

 

 

 

 

Sincerely,

 

 

 

 

 

COBANK, ACB

 

 

 

 

 

By:

 /s/ Nicholas Heslip

 

 

Name:    Nicholas Heslip

 

 

Title:      Vice President

 

35

--------------------------------------------------------------------------------



Acknowledged and agreed to:

NEW ULM TELECOM, INC.,
as the Borrower

 

 

 

By:

 /s/ Bill Otis

 

Bill Otis

 

Chief Executive Officer

HUTCHINSON TELEPHONE COMPANY,
as successor by merger to Hutchinson Acquisition
Corp., as a Guarantor

 

 

 

By:

 /s/ Bill Otis

 

Bill Otis

 

Chief Executive Officer

NEW ULM LONG DISTANCE, INC.;
NEW ULM CELLULAR #9, INC.;
NEW ULM PHONERY, INC.;
PEOPLES TELEPHONE COMPANY;
WESTERN TELEPHONE COMPANY;
HUTCHINSON TELECOMMUNICATIONS, INC. and
HUTCHINSON CELLULAR, INC.,
each as a Guarantor

 

 

 

By:

 /s/ Bill Otis

 

Bill Otis

 

Chief Executive Officer

36

--------------------------------------------------------------------------------